Exhibit 10.3

EXECUTION VERSION

Amended and Restated Restrictive Covenants Side Letter

August 18, 2020

Reference is hereby made to that certain Restrictive Covenants Side Letter (the
“Original Side Letter”), dated August 1, 2016, by and among Disco (Cayman)
Acquisition Co. (the “Acquiror”), Disco Topco Holdings (Cayman), L.P. (the
“Partnership”), Apax Partners, L.P., Accenture Holdings plc, Accenture
International SARL (“Accenture International”) and Accenture LLP (“Accenture
LLP”). The signatories hereto entered into the Original Side Letter in
connection with the consummation of the transactions contemplated by the
Transaction Agreement, by and among the Partnership, Accenture LLP, Accenture
International and the Acquiror, dated as of April 14, 2016 (the “Transaction
Agreement”). Reference is also made to the Fifth Amended and Restated Limited
Partnership Agreement of the Partnership, by and among Disco (Cayman) GP Co. and
the limited partners party thereto, dated as of June 5, 2020, as amended (the
“A&R LP Agreement”). Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the A&R LP Agreement.

The signatories hereto desire to amend and restate the Original Side Letter in
its entirety as set forth in this amended and restated letter agreement (this
“Restated Side Letter”)

For purposes of this Restated Side Letter (i) “Restricted Activities” means
end-to-end integration, end-to-end project management, end-to-end deployment,
change management and end-to-end testing services for client specific
requirements necessary beyond software configuration-and-customization-focused
services (“System Integration Services”); provided, that software configuration-
and customization- focused services that optimize the software products of the
Partnership for client requirements shall not constitute “Restricted Activities”
and (ii) “Restricted Markets” means the markets of North America, the United
Kingdom, Ireland, Australia and New Zealand.

None of the Partnership or its Subsidiaries will perform the Restricted
Activities without the prior written consent of the Accenture Investors;
provided, that the Partnership and its Subsidiaries shall be permitted (x) to
acquire any target Person or business either (1) listed on Schedule A hereto or
(2) any other target Person or business so long as revenues generated (A) by
Restricted Activities conducted by such target Person or business do not
constitute more than 50.0% of such target’s aggregate revenues in the most
recent fiscal year and (B) by Restricted Activities marketed to third parties by
such target Person or business do not constitute 25% of such target’s aggregate
revenues in the most recent fiscal year; provided, further, that the target
Person or business, under ownership of the Partnership (or any of its
Subsidiaries), shall be permitted to continue to engage in Restricted Activities
consistent with its past practice prior to such acquisition or (y) to perform
System Integration Services for property and casualty insurance carriers and
agencies at a client’s or prospective client’s request so long as such System
Integration Services are not marketed to third parties and such performance does
not violate the Alliance Agreement. Notwithstanding the foregoing, (i) the
Partnership and its Subsidiaries shall be permitted to perform some or all of
the Restricted Activities without the prior written consent of the Accenture
Investors for clients or prospective clients (other than Joint Clients (as
defined in Section 1.4 of Schedule B to the Alliance Agreement)) with Direct



--------------------------------------------------------------------------------

Written Premiums (“DWP”) of any size so long as (1) the value of the contract
(or series of related contracts) to the Partnership and its Subsidiaries for
such Restricted Activities (based on the fees to be paid by the client or
prospective client) is less than $500,000 in any twelve-month period or (2) the
Accenture Investors have indicated in writing to the Partnership or a Subsidiary
that the Accenture Group is not interested in performing the applicable
Restricted Activity work for such client or prospective client with respect to a
particular engagement and (ii) if less than 75.0% of the Indian Business
Employees become Transferred Employees (as defined in the Transaction Agreement)
then the Partnership and its Subsidiaries shall be permitted to acquire one
(1) target Person or business with revenues from Restricted Activities in excess
of the limitations set forth in the first sentence of this paragraph so long as
such Person or business does not have more than 300 employees, and such Person
or business, under the ownership of the Partnership (or any of its
Subsidiaries), shall be permitted to engage in Restricted Activities consistent
with its past practice prior to such acquisition and as such activities may be
applied to the Business.

No member of the Accenture Group shall (x) build or acquire a proprietary
software product for the property and casualty insurance industry, including all
participants therein, that are competitive with the products of the Partnership
or any of its Subsidiaries (provided, that the Accenture Group shall be
permitted to (A) build custom solutions at a client’s or prospective client’s
request so long as such particular custom solutions are not marketed by the
Accenture Group to third parties or resold by the Accenture Group and (B) build
or acquire interfaces, accelerators, integrations, methodologies, and other
implementation and service-related tools) or (y) make an equity investment in
any Person that commercializes a product competitive with products of the
Partnership or any of its Subsidiaries (provided, that the Accenture Group shall
be permitted (A) to own securities in such a Person referenced in clause (y) to
the extent such investment does not represent more than 5.0% of the voting power
in such Person and (B) in each case of (x) and (y), make an equity investment in
a Person if such Person does not generate revenues from products competitive
with those of the Partnership and/or its Subsidiaries that constitute more than
25.0% of such Person’s aggregate revenues in the most recent fiscal year).

The Accenture Group will not acquire a business that generates a majority of its
revenues from providing System Integration Services and other related services
for applications sold by any of the persons set forth in Schedule B hereto to
clients in the Restricted Markets.

The Apax Group will use the Partnership (or a Subsidiary of the Partnership) as
the acquisition vehicle for all acquisitions consistent with the Roll-Up
Strategy in the Restricted Markets; provided, that the Apax Group shall be
permitted to acquire any Person or business if (i) the revenues generated by
such target’s Insurance Business do not constitute more than 25.0% of such
target’s aggregate revenues in the most recent fiscal year or (ii) the Acquiror
has presented such acquisition opportunity to the Board (as defined in the
Amended & Restated Memorandum and Articles of Association of the General
Partner) and at least one Accenture Director (as defined in the Amended &
Restated Memorandum and Articles of Association of the General Partner) has
consented to the Partnership declining such opportunity.



--------------------------------------------------------------------------------

Neither the Accenture Group nor the Apax Group (other than the Partnership or
its Subsidiaries and any of the Apax Group’s limited partners) will, directly or
indirectly, solicit to hire as an employee or engage as consultant or hire as an
employee or engage as a consultant any employee of the Partnership and its
Subsidiaries (or who was a Business Employee prior to the Closing); provided
that the foregoing shall not preclude any member of the Accenture Group or the
Apax Group from (x) making a general or public solicitation not targeted at the
employees of the Partnership and its Subsidiaries (including, without
limitation, by a bona fide search firm or pursuant to an online advertisement),
(y) soliciting or hiring any employee whose employment was terminated by the
Partnership and its Subsidiaries prior to commencement of employment discussions
between the Accenture Group or the Apax Group, on the one hand, and such
employee, on the other hand, or (z) hiring any employee who responds to a
general or public solicitation not targeted at the employees of the Partnership
and its Subsidiaries (including, without limitation, by a bona fide search firm
or pursuant to an online advertisement).

None of the Partnership or any of its Subsidiaries will, directly or indirectly,
solicit to hire as an employee or engage as consultant any employee of the
Accenture Group; provided that the foregoing shall not preclude the Partnership
or any of its Subsidiaries from (x) making a general or public solicitation not
targeted at the employees of the Accenture Group (including, without limitation,
by a bona fide search firm or pursuant to an online advertisement), (y)
soliciting any employee whose employment was terminated by the Accenture Group
prior to commencement of employment discussions between the Partnership or its
Subsidiary, on the one hand, and such employee, on the other hand, or (z) hiring
any employee who responds to a general or public solicitation not targeted at
the employees of the Accenture Group (including, without limitation, by a bona
fide search firm or pursuant to an online advertisement).

This Restated Side Letter shall terminate and be of no further force and effect
upon the earlier to occur of (i) August 1, 2021 and (ii) the date on which the
Accenture Group owns less than ten percent (10%) of the outstanding Units that
are not Class D Units. After the initial public offering of shares of common
stock, par value $0.01 per share (“Common Stock”), of Duck Creek Technologies,
Inc. (“Duck Creek”), references in this Restated Side Letter to “Units that are
not Class D Units” shall be deemed to refer to shares of Common Stock that are
not issued pursuant to any equity incentive plan of Duck Creek (including shares
of Common Stock issued upon exercise of any options granted under any such
equity incentive plan).

Sections 12.1, 12.3. 12.4, 12.5, 12.7, 12.8, 12.9, 12.10, 12.11 and 12.15 of the
Transaction Agreement are incorporated herein, mutatis mutandi.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restated Side Letter
as of the date first above written.

 

Disco (Cayman) Acquisition Co. By:  

/s/ Jason Wright

  Name: Jason Wright   Title:    Authorized Signatory

[Signature Page to Amended and Restated Restrictive Covenants Side Letter]



--------------------------------------------------------------------------------

Disco Topco Holdings (Cayman), L.P. By: Disco (Cayman) GP Co., its general
partner By:  

/s/ Michael Jackowski

  Name:  Michael Jackowski   Title:    Authorized Signatory

[Signature Page to Amended and Restated Restrictive Covenants Side Letter]



--------------------------------------------------------------------------------

Apax Partners, L.P. By:  

/s/ Mitch Truwit

  Name:  Mitch Truwit   Title:    Authorized Signatory

[Signature Page to Amended and Restated Restrictive Covenants Side Letter]



--------------------------------------------------------------------------------

Accenture plc By:  

/s/ Lilias Lee

  Name: Lilias Lee   Title:    Assistant Secretary Accenture International BV
By:  

/s/ Aaron Holmes

  Name: Aaron Holmes   Title:    Managing Director Accenture LLP By:  
Accenture, Inc., its managing partner By:  

/s/ Ronald J. Roberts

  Name: Ronald J Roberts   Title:    Secretary

[Signature Page to Amended and Restated Restrictive Covenants Side Letter]



--------------------------------------------------------------------------------

Schedule A

Majesco

Sapiens

Dovetail Insurance

Agencyport Software

Vue Software

Insurity

Insuresoft

ISCS

Instec

One Inc.

Oneshield

Stone River

Innovation Group



--------------------------------------------------------------------------------

Schedule B

Guidewire Software, Inc.